 

AGREEMENT

 

This is an Agreement dated as of June 28, 2013, between Gregory S. Schreacke
(“Executive”) and First Financial Service Corporation (the “Company”).

 

Recitals

 

A.          On February 7, 2013, Executive was awarded 23,000 shares of
“long-term restricted stock,” as defined by the U.S. Treasury’s Interim Final
Rule governing executive compensation that applies to all bank holding companies
in which Treasury holds preferred stock purchased under its the Capital Purchase
Program.

 

B.           As a result of Treasury’s sale of preferred stock of the Company at
a 54% discount on April 29, 2013, and due to the incremental schedule on which
transfer restrictions on long-term restricted stock terminate, only 25% of
Executive’s restricted stock, or 5,750 shares, will become freely transferable
when the restricted stock vests on February 7, 2015, while the remaining 17,250
shares would remain subject to restrictions that prohibit their transfer
indefinitely.

 

C.           Rather than pay withholding tax upon the vesting of restricted
stock on which he may never realize a financial return through sale, Executive
has proposed that 17,250 of the 23,000 unvested shares of long-term restricted
stock awarded to him on February 7, 2013 be terminated.

 

Agreement

 

For good and valuable consideration, the receipt of which the parties hereto
acknowledge, Executive and the Company do hereby agree that 17,250 shares of
long-term restricted stock awarded to Executive on February 7, 2013 are hereby
terminated.

 



  FIRST FINANCIAL SERVICE CORPORATION     By: /s/ John L. Newcomb, Jr.   John L.
Newcomb, Jr.   Chairman, Executive Compensation Committee        Date: 6/28/2013
      /s/ Gregory S. Schreacke   Gregory S. Schreacke        Date: 6/28/2013




  

 

 

